Exhibit 10.2 ENERGY FOCUS, INC. 2014 Stock Incentive Plan NONQUALIFIED STOCK OPTION AGREEMENT FOR EMPLOYEES THIS NONQUALIFIED STOCK OPTION AGREEMENT FOR EMPLOYEES (this “ Agreement ”) is made as of [INSERT DATE] (the “ Grant Date ”) between ENERGY FOCUS, INC. (the “ Company ”) and [INSERT NAME] (referred to herein as “ Participant ”). Terms used in this Agreement with initial capital letters without definitions are defined in the Energy Focus, Inc. 2014 Stock incentive Plan (the “ Plan ”) and have the same meaning in this Agreement. 1.
